Concurring Opinion.
Montgomery, C. J.
I concur in the holding that the judgment of the Supreme Court upon the subject of jurisdiction is final and binding upon the Appellate Court, but in my opinion the case of Pittsburgh, etc., R. Co. v. Rogers (1907), 168 Ind. 483, should be overruled, that the first order transferring this cause to the Appellate Court should be vacated, and that in all eases wherein a constitutional question is involved and duly presented, however devoid of merit, jurisdiction over the entire case is lodged in the Supreme Court.